Citation Nr: 0113089	
Decision Date: 05/08/01    Archive Date: 05/15/01	

DOCKET NO.  97-07 831	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for narcolepsy.

3.  Evaluation of ischemic heart disease with angina 
pectoris, currently rated as 60 percent disabling.

4.   Evaluation of hypertension.

5.  Evaluation of residuals of a right knee injury with 
chondromalacia and bursitis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The case was previously before the Board in May 
1998, when it was remanded for further development.  While 
the case was in remand status, the RO granted service 
connection for a loss of visual acuity and sleep apnea.  The 
veteran has not expressed disagreement with any aspect of 
those grants.

Supplemental Statements of the Case, mailed in July 1996 and 
June 1997, provided the veteran with the provisions of 38 
C.F.R. § 3.321(b)(1) (2000).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran does not have a lung disorder that is 
attributable to service.  

3.  The veteran does not have narcolepsy that is attributable 
to service.  

4.  Narcolepsy was not manifest during service or to a degree 
of 10 percent or more during the year after the veteran 
completed active service.  

5.  As of the date the veteran's claim was received, April 
26, 1994, the service-connected ischemic heart disease with 
angina pectoris limited the veteran's physical activity to a 
metabolic equivalent (MET) of four.  The veteran did not have 
chronic congestive heart failure.  There were no definite 
signs of congestive failure with more than sedentary 
employment precluded.  

6.  As of July 16, 1996, and not prior thereto, the service-
connected ischemic heart disease with angina pectoris 
resulted in angina on moderate exertion.  

7.  Hypertension is controlled by medication.  The diastolic 
blood pressure readings are not predominantly 110 or more and 
the systolic blood pressure readings are not predominantly 
200 or more.  

8.  The veteran's right knee claim was received by the RO on 
April 26, 1994.  The right knee has extension to minus 
8 degrees with pain at that point and flexion to 110 degrees 
with pain at 105 degrees.  The right knee also has edema with 
mild effusion.  There is tenderness to palpation on the 
medial and lateral aspects of the patella.  The veteran has a 
slightly limping gait.  There is no instability, weakness, 
redness, heat, abnormal movement or guarding of movement.  
There is no joint instability or laxity and Lachman's and 
McMurray's tests were negative.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active military service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

2.  Narcolepsy was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

3.  The criteria for a 60 percent rating for the service-
connected ischemic heart disease with angina pectoris were 
met as of April 26, 1994 when the claim was received.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including § 4.7 and Codes 7005, 7007, 7101 
(2000).

4.  The criteria for a 100 percent rating for the service-
connected ischemic heart disease with angina pectoris were 
met as of the July 16, 1996 VA examination and not prior 
thereto.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Codes 7005, 
7007, 7101 (2000).

5.  Hypertension is not compensably disabling.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Code 7101 (2000).

6.  The criteria for a 20 percent rating for derangement of 
the lateral meniscus of the right knee with chondromalacia 
were met as of April 26, 1994, when the claim was received.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including § 4.7 and Codes 5019, 5258.

7.  The criteria for a rating in excess of 20 percent for 
derangement of the lateral meniscus of the right knee with 
chondromalacia have not been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 5019, 5258.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The veteran's application is complete.  The rating decision, 
statement of the case and supplemental statements of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  VA has made reasonable efforts to obtain relevant 
records (including private records) which the veteran has 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  As a retiree, the 
veteran was treated by the service department after he left 
active service.  Records of that treatment are also in the 
claims folder.  The Social Security Administration medical 
records have been obtained.  VA medical records are also in 
evidence.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  There is no reasonable 
possibility that further assistance would aid in 
substantiating these claims.  

The veteran has been examined by VA.  VA has completed its 
duties under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  The veteran has been 
fully notified and all duties have been met.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required by 
the Act, the RO notified the veteran of his right to submit 
evidence.  It would not abridge his rights under the Act for 
the Board to proceed to review the appeal.  Neither the 
veteran nor the representative have asserted that the case 
requires further development or action under the Act.  

In June 1996, the veteran and his representative presented 
sworn testimony before a RO hearing officer.  Review of the 
transcript shows that the VA employee conducting the hearing 
explained fully the issues and suggested the submission of 
additional evidence.  38 C.F.R. § 3.103(c)(2) (2000).  

Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  Further, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Lung Disorder

The veteran has some upper airways disorders which affect his 
breathing.  Service connection has been established for these 
disabilities:  obstructive sleep apnea, maxillary sinusitis 
and allergic rhinitis.  These upper airway disorders must be 
distinguished from the lung disorder at issue here.  

The service medical records do not reflect the presence of a 
chronic lung disorder.  38 C.F.R. § 3.303(b) (2000).  In July 
1975, the veteran complained of sinus problems and 
examination of the heart and lungs was reported to be 
essentially normal.  Several episodes of upper respiratory 
infection during service were treated.  In June 1977, hay 
fever resulted in rhinorrhea and other symptoms; the chest 
was within normal limits.  The veteran was afforded a 
thorough separation examination in September 1981.  A chest 
X-ray was normal.  Pulmonary function testing was done.  The 
physician reported the veteran's lungs and chest were normal.  

The service medical records contain a clinical note, dated in 
December 1981, which shows the veteran was examined again and 
his lungs were clear.  He was referred to an allergy clinic 
for chronic sinusitis, a history of hay fever, and a history 
of asthma in childhood.  Physical examination produced benign 
findings.  The assessment was allergic rhinitis.  There was 
no diagnosis of asthma or a lung disorder.  The service 
medical records do not reflect further respiratory 
symptomatology.  

There is no evidence of a post service continuity of lung 
disorder symptoms.  38 C.F.R. § 3.303(b) (2000); see Savage 
v. Gober, 10 Vet. App. 488, 497 (1997).  

Records from the Rapides Regional Medical Center show the 
veteran was evaluated in October 1991 for complaints of chest 
pain, dyspnea, snoring and awaking at night gasping for air.  
Chest X-ray was negative.  Pulmonary function testing showed 
a mild restrictive ventilatory defect with no airway 
obstruction noted.  The veteran had an examination and a 
pulmonary consultation.  Diagnoses were severe allergic 
rhinitis and obstructive sleep apnea.  No lung disorder was 
diagnosed.  

In March 1994, Alex Perez, M.D., reported that the veteran 
gave a history of asthma since 1979 with recurrent episodes 
of wheezing, shortness of breath and tiredness.  He was 
reportedly admitted to a hospital once in 1990 because of 
asthma.  Lung findings were normal.  It was the assessment 
that the veteran had symptoms which were consistent with 
asthma but appeared to be well controlled by medication.  The 
doctor clearly identified the reports of asthma in 1979 as 
coming from the veteran.  The history given by the veteran 
can be no better than his claim.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
The doctor made it clear that the diagnosis of asthma was 
based solely on the veteran's own understanding of his 
symptoms and not on the physician's findings.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

A Social Security Administration record, dated in April 1994 
reports mild asthma, without supporting findings.  

The veteran was in a VA medical center for approximately 3 
days in April 1994.  The primary diagnosis was atypical chest 
pain.  A history of asthma was noted, although the lungs were 
clear and no evidence of lung disease was reported.  

The veteran was in a VA medical center for approximately 2 
days in May 1994.  The primary diagnosis was chest pain.  
Asthma was also diagnosed, although no evidence of lung 
disease was reported.  

On VA hospitalization in March 1996, there was a diagnosis of 
chronic obstructive airway disease.  There were no findings 
or diagnosis of lung disease.  

On VA respiratory examination in June 1998, it was reported 
that the veteran had a history of chronic obstructive 
pulmonary disease.  Physical examination showed the lungs to 
be clear.  Pulmonary function tests were within normal 
limits.  The diagnoses included mild chronic obstructive 
pulmonary disease.  

Analysis

The earliest diagnoses of a chronic lung disorder were made 
many years after service and have not been linked to service 
by the doctors who rendered the diagnoses.  The closest 
evidence to a connection is found in Dr. Perez's 1994 report.  
However, the report makes clear that the claim of asthma in 
1979 is based on history provided by the veteran and not 
based on the doctor's knowledge or analysis of his medical 
findings.  The veteran's lay history of asthma in service is 
clearly outweighed by the service medical records which show 
that the veteran's allergic respiratory symptoms were 
evaluated by medical professionals during service and 
determined to be rhinitis and sinusitis.  The preponderance 
of the evidence establishes that the veteran did not have a 
chronic lung disorder, incurred or aggravated, during his 
active service and there is no competent evidence connecting 
lung symptoms long after service to symptoms in service.  For 
this reason, the claim is denied.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Narcolepsy

Narcolepsy was not manifested during service or to a degree 
of 10 or more in the year after the veteran completed his 
active service connection.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).  There is no evidence from a competent medical source 
that the veteran has narcolepsy.  

On the July 1994 VA examination, the veteran stated that he 
had sleep apnea and narcolepsy.  There were no findings or 
diagnoses of narcolepsy.  The diagnosis was sleep apnea and 
narcolepsy by history.  Here, the doctor clearly identified 
the narcolepsy as history given by the veteran.  The doctor 
did not diagnose narcolepsy.  Such a history can be no better 
than the veteran's claim.  See Swann; Coghill.  

There is a vast preponderance of evidence which establishes 
that the veteran was extensively evaluated by numerous 
medical professionals who concluded that his sleep disorder 
is sleep apnea.  The preponderance of the evidence 
establishes that he does not have narcolepsy.  Moreover, 
there is no evidence linking the claimed narcolepsy to 
service.  Therefore, the claim must be denied.  At this time, 
there is no competent evidence of narcolepsy during service, 
no competent evidence of narcolepsy in proximity to service, 
no competent evidence linking narcolepsy to service and no 
competent evidence that the veteran has narcolepsy.  There is 
no doubt to be resolved.

Ratings 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The Board has considered all evidence of record.  However, 
the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Heart

A September 1982 rating decision granted service connection 
for hypertension, rated as noncompensable.  That evaluation 
remained in effect until receipt of the current claim.  

In a statement dated April 28, 1994, the veteran reported 
that his hypertension was out of control and causing 
secondary problems.  The statement is date stamped received 
by the Veterans Services Division of the RO on April 29, 
1994.  The statement was subsequently date stamped May 3, 
1994 by the RO.  In an October 1994 rating decision, the RO 
increased the rating for hypertension to 10 percent from 
May 3, 1994.  A general notice of disagreement was received 
in September 1995.  A June 1996 statement of the case 
asserted that the veteran's claim for an increased evaluation 
had been received May 3, 1994 and explained why the blood 
pressure findings supported a 10 percent evaluation.  The 
substantive appeal was received in August 1996 and referred 
to medical records and hearing testimony as supporting the 
claim.  A February 1997 rating decision increased the 
evaluation to 30 percent, from May 3, 1994, under the 
diagnosis of ischemic heart disease with angina pectoris; 
hypertension.  A May 1999 rating decision increased the 
evaluation to 60 percent, from May 3, 1994.  

The claim was date stamped as received by the RO on April 29, 
1994.  Therefore, the Board will grant the 60 percent rating 
effective April 29, 1994.  The veteran has not contended that 
an earlier effective date is warranted.  Other than the 
problem with the date stamping of the claim, the evidence 
does not raise an effective date issue.  

Rating Criteria

The service-connected disability was previously diagnosed as 
hypertension under Code 7101 and is currently diagnosed as 
ischemic heart disease with angina pectoris, hypertension, 
and rated under Codes 7101-7005.  

The rating criteria for cardiovascular disorders changed 
during the pendency of this claim.  The Board will consider 
the claim under the criteria in effect both before and 
effective January 12, 1998 and apply the version most 
favorable.  Karnas, at 313.  

When the veteran filed his claim, arteriosclerotic heart 
disease was rated as 30 percent disabling following typical 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attack, ordinary manual labor feasible.  
A 60 percent rating was assigned following typical history of 
acute coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  The next higher rating, 100 
percent, was assigned during and for 6 months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.; and after 6 months, if there were 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
is precluded.  38 C.F.R. Part 4, Code 7005 (1997).  

The Board has considered rating the disability as 
hypertensive heart disease.  When the veteran filed his 
claim, hypertensive heart disease was rated as 30 percent 
disabling where there were definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more, moderate 
dyspnea on exertion.  A sixty percent rating was assigned for 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond midclavicular line, sustained 
diastolic hypertension, diastolic 120 or more, which may 
later have been reduced, dyspnea on exertion, more than light 
manual labor is precluded.  A 100 percent rating required 
definite signs of congestive failure, more than sedentary 
employment precluded.  38 C.F.R. Part 4, Code 7007 (1997).  

Effective January 12, 1998, arteriosclerotic heart disease 
(coronary artery disease) with documented coronary artery 
disease or hypertensive heart disease will be rated as 10 
percent disabling if there testing shows a workload of 
greater than 7 METs but not greater than 10 METs, dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication is required.  A 30 percent rating will be assigned 
where testing discloses a workload of greater than 5 METs but 
not greater than 7 METs, dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. Part 4, Codes 7005, 7007 (2000).  


Analysis

The RO evaluated the service-connected cardiovascular 
disability as 60 percent disabling.  Under the rating 
criteria in effect when the veteran filed his claim for an 
increase, a 60 percent rating was assigned following typical 
history of acute coronary occlusion or thrombosis with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  The next higher rating, 100 
percent, was assigned during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, etc.; and after six months, if there were 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
was precluded.  38 C.F.R. Part 4, Code 7005 (1997).  Under 
the current rating criteria, a 60 percent rating requires 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of three METs but not greater 
than five METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fracture of 30 to 50 percent.  The next higher 
rating, 100 percent, requires chronic congestive heart 
failure, or; a workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. Part 4, Code 7005 (2000).  The 
Board has reviewed the evidence to see if a higher rating 
could be assigned under any criteria.  

In reviewing the record for evidence of congestive heart 
failure, the Board notes that regulations in effect when the 
veteran filed his claim identified some of the manifestations 
of congestive heart failure.  Some manifestations of 
congestive heart failure were previously listed in the first 
diagnostic code under 38 C.F.R. § 4.104 (1997).  Diagnostic 
Code 7000 provided that definite enlargement of the heart 
confirmed by X-rays and clinically, dyspnea on slight 
exertion, rales, pretibial pitting at the end of the day or 
other definite signs of beginning congestive failure; more 
than sedentary employment being precluded, would be rated as 
100 percent disabling.  

A report prepared by Alex Perez, M.D., for a State disability 
determination, is dated in March 1994.  It was reported that 
the veteran's blood pressure was currently being controlled, 
unless he was having pain or was nervous.  Examination of the 
heart showed a regular rate and rhythm.  First and second 
heart sounds were normal.  There were no third or fourth 
heart sounds or murmurs.  Examination of the lungs showed no 
wheezes, rales or rhonchi.  The extremities did have two-plus 
edema, bilaterally.  Blood pressure was reported to be 
slightly elevated.  It was noted that the veteran had a 
longstanding history of hypertension and it seemed that he 
had some coronary artery disease as well.  The doctor did not 
diagnose congestive heart failure or indicate that the 
service-connected cardiovascular disease interfered with 
employment.  

The report of an April 1994 VA hospitalization shows that the 
veteran was admitted for atypical chest pain, claiming that 
he had chest pain for a few months.  The pain was not related 
to exercise but was usually related to holding heavy things.  
Clinical examination showed the heart had a regular rhythm 
with no third sound or murmur.  Evidence of cardiomegaly was 
present.  The extremities showed no edema and the lungs were 
clear.  An electrocardiogram disclosed nonspecific inferior 
wall changes.  Chest X-rays showed some evidence of 
cardiomegaly.  The veteran's hospital course was unremarkable 
and further testing was recommended.  The diagnosis was 
atypical chest pain/rule out coronary artery disease.  A 
history of hypertension was also noted.  Blood pressure on 
admission was 140/80.  

The veteran was re-hospitalized in May 1994 for further 
testing.  He described chest pain as a tightness in the upper 
chest with radiation to the right chest, left arm and neck.  
There was some associated nausea and shortness of breath.  He 
had experienced three episodes of such pain since his 
previous hospitalization.  The chest pain was not relieved by 
Nitroglycerin.  Blood pressure on admission was 170/112.  His 
lungs were clear.  His heart had a regular rhythm with no 
third sound or murmur.  The extremities had no edema.  A 
thallium stress test developed no symptoms or significant 
electrocardiogram changes.  An echocardiogram disclosed 
minimal enlargement of the left atrium and mild left 
ventricular hypertrophy.  Pertinent diagnoses were chest 
pain, possible coronary artery disease; and history of 
hypertension. 

In June 1994, the veteran was admitted the VAMC for 
complaints of chest pain.  Chest X-rays were consistent with 
cardiomegaly.  Physical examination was essentially normal.  
Serial cardiograms did not show any acute changes.  
Chemistries were also normal.  The diagnosis was hypertension 
and rule out ischemic heart disease.  The veteran's activity 
was to be as tolerated at home.  

The report of the July 1994 VA examination shows that the 
veteran reported that he was taking medication for 
hypertension.  Four blood pressure readings were recorded and 
results were not in the hypertensive range.  38 C.F.R. 
§ 4.104, Code 7101, Note (1) (2000).  Pulse was 63 per 
minute, strong and regular.  The chest was clear to 
auscultation and percussion.  The heart showed a normal sinus 
rhythm without murmurs.  The heart was enlarged to 
percussion.  The apex beat was beyond the midclavicular line, 
about 1 inch to the left.  Diagnoses were obesity and 
hypertension by history.  X-ray reports described the heart 
as at its upper limits and normal in size.  

In a letter dated in October 1994, a VA physician expressed 
the opinion that, in terms of the veteran's employability, he 
was a liability to most employers because of a tendency to 
fall asleep and this factor most certainly precluded 
operating machinery and performing dangerous manual tasks.  
There was no opinion as to whether the service-connected 
cardiovascular disease precluded more than sedentary 
employment.  

VA outpatient clinical records for 1994 are in evidence, but 
do not show the manifestations required for a 100 percent 
rating.  Numerous private medical records addressing other 
conditions are dated in 1994.  These do not describe symptoms 
of congestive heart failure, angina on moderate exertion, or 
cardiovascular disease precluding more than sedentary 
employment.  

As a retiree, the veteran was seen at military clinics in 
1994, 1995 and 1996.  Elevated blood pressures were recorded 
on several occasions, with a high of 174/108 in September 
1995.  

The veteran was admitted to a VAMC in March 1996, with 
complaints of chest pain.  There was evidence of minor 
subendocardial ischemia but no documentation of myocardial 
infarction.  There was no evidence of ectopic activity or 
cardiac decompensation.  There was no suggestion of pulmonary 
embolus.  There were minor ST-T wave changes compatible with 
ischemia, but those stabilized.  Further progress was 
uneventful.  There was no further chest pain.  The 
electrocardiogram stabilized, he was ambulated and discharged 
home.  The diagnosis was myocardial ischemia.  Other 
diagnoses were sleep apnea, status post 
uvulopalatopharyngoplasty, chronic obstructive airway's 
disease, hypertension, and nasal congestion.  It was noted 
that the veteran was disabled.  There was no medical opinion 
as to whether the cardiovascular disease, by itself, disabled 
the veteran.  This report reflects an episode of chest pain 
or angina.  A history of substantiated anginal attack was 
part of the criteria for a 60 percent rating.  While this 
hospitalization report supports a 60 percent rating, it does 
not show the angina on moderate exertion which was required 
for a 100 percent rating.  

On VA examination on July 16, 1996, the veteran reported 
chest pain with radiation down his left arm.  He reported 
that he experienced chest pain after walking half a mile.  
Walking two flights of stairs also caused chest tightness 
which radiated into his left arm and was associated with 
tachycardia.  Nitroglycerin relieved the pain.  Objectively, 
the apical heart and pulse was not palpable.  Heart sounds 
were normal with no cardiac murmurs or third or fourth 
sounds.  Blood pressures were noted.  An electrocardiogram 
disclosed a normal sinus rhythm with T-wave abnormalities.  
It was noted that a chest X-ray done in March 1996 gave the 
impression of possible cardiomegaly.  A May 1994 myocardial 
perfusion imaging study was noted to have been normal.  The 
diagnosis was ischemic heart disease with angina pectoris on 
moderate exertion.  Considering this medical opinion, the 
Board notes that angina on moderate exertion meets the old 
criteria for a 100 percent rating under Code 7005.  
Consequently, the Board will grant a 100 percent rating, 
effective the date of the examination.  The Board notes that, 
before the examination, the veteran had voiced complaints of 
angina; however, the veteran's reports were not sufficiently 
specific to identify the angina on moderate exertion, 
required for the 100 percent rating.  The earliest competent 
evidence of angina on moderate exertion, from a competent 
medical professional, is found on the July 1996 VA 
examination report.  

In June 1996, the veteran testified before a hearing officer 
at the RO.  Review of the transcript shows that the VA 
employee conducting the hearing explained the issues and 
suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  On the hearing, the veteran 
reported that his elevated blood pressure caused headaches, 
blurred vision and angina.  The veteran reported that he 
could go a week or two without an angina attack.  

The report of the June 1998 VA examination reviewed the 
veteran's history.  The veteran reported intermittent chest 
pain described as a burning or tightness sensation in the 
mid-chest.  The chest pain was not radiating, but was 
associated with diaphoresis.  The veteran reportedly had 
three such episodes the previous day.  Chest pain tended to 
occur with exertion, but could occur at rest.  He took 
nitroglycerin tablets to relieve the pain.  The veteran 
reported that he occasionally had shortness of breath at rest 
and often had dyspnea on exertion.  He also complained that 
increased blood pressure caused dizziness.  The examiner 
noted that there were no ischemic changes on treadmill 
testing in October 1997.  With regard to the effect of the 
condition on the veteran's usual occupation and daily 
activities, he reported that he was unable to perform work as 
a mechanic due to chest pain which occurred with exertion.  
He was unable to hunt, fish or camp.  On physical 
examination, the heart had a regular rate and rhythm without 
murmur, rub or gallop.  The lungs were clear to auscultation.  
The extremities had no clubbing, cyanosis or edema.  An 
electrocardiogram disclosed atrial fibrillation with a rapid 
ventricular response with premature ventricular contractions.  
The diagnoses were ischemic heart disease and controlled 
hypertension.  The doctor commented that the cardiac symptoms 
were at an activity level of four METs, such as light 
carpentry and gardening.  Four METs falls within the current 
rating criteria for a 60 percent rating.  The Board cannot 
say that the evidence reflects material improvement, 
warranting a reduction from 100 percent to 60 percent.  
38 C.F.R. §§ 3.343, 3.344 (2000).  Consequently, a 
continuation of the 100 percent schedular rating is 
warranted.  

Hypertension

Hypertension is rated separately from complications such as 
hypertensive heart disease, etc.  VA Compensation and Pension 
Service Training Letter 00-07, July 17, 2000.  The new 
criteria for Diagnostic Code 7101 are based only on blood 
pressure readings and whether continuous medication is 
required in someone with a history of diastolic pressure 
predominantly 100 or more.  

Effective January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) will be rated as 10 percent 
disabling where the diastolic pressure is predominantly 100 
or more; or where systolic pressure is predominantly 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating will be assigned where the diastolic pressure is 
predominantly 110 or more or the systolic pressure is 
predominantly 200 or more.  The next higher rating, 40 
percent, requires diastolic pressure which is predominantly 
120 or more.  The highest rating assignable under this code 
is 60 percent which requires diastolic pressure predominantly 
130 or more.  38 C.F.R. Part 4, Code 7101 (2000). 

The preponderance of the evidence in this case shows that the 
service-connected hypertension is well controlled by 
medication.  On the VA examination of June 1998, a doctor 
rendered an opinion that the veteran's hypertension was 
controlled.  However, the mere fact that the veteran takes 
medication does not warrant the assignment of a 10 percent 
evaluation.  38 C.F.R. Part 4, Code 7101 (2000).  

There are a few diastolic blood pressures of 110 or more.  
The diastolic pressures have never been predominantly 110 or 
more.  They have been substantially less.  On the July 1996 
VA examination of the veteran's heart, 10 blood pressure 
readings were taken.  They all had diastolic readings in the 
90's with the highest being 98.  On the VA examination of 
June 1998, a doctor reported the hypertension was controlled.  
Therefore, the findings do not meet the criteria for a 
compensable evaluation.  38 C.F.R. Part 4, Code 7101 (1997, 
2000).  

The Right Knee

Background

The service medical records contain a report dated in June 
1974.  The veteran had a diagnosis of probable torn medial 
and lateral menisci on the right and a derangement of the 
lateral meniscus on the left with bilateral early 
chondromalacia of the patella, right greater than left.  It 
was noted that, in 1967, the veteran had fallen and lacerated 
his right knee over the tibial tubercle, exposing the bone.  
Chronic pain subsequently developed, just at the upper border 
of the tubercle with occasional painful snapping 
anteromedially at the joint line, causing pain and local 
swelling.

On VA hospitalization in July and August 1982, the veteran 
reported that his right knee was injured during service and 
occasionally had popping and swelling.  He used an elastic 
knee brace, which he felt helped.  Examination of the right 
knee joint showed full range of motion.  X-rays of the right 
knee showed no evidence of bone or joint abnormality.  There 
was a rather unimpressive scar over the right tibia, but no 
other gross physical findings.  The diagnosis was right knee 
injury by history but no evidence of current abnormality.  
The September 1982 rating decision granted service connection 
for a right knee scar, rated as noncompensable.  Service 
connection for Osgood-Schlatter disease of the right knee was 
denied.

A report dated March 23, 1994 shows that the veteran was 
examined on that date by Alex Perez, M.D.  It shows that the 
veteran complained of pain in his right knee after standing 
for about 20 minutes.  He stated that he could not kneel or 
squat because of severe pain.  He also reported recurrent 
swelling.  He also stated that he could not run, walk as 
before, or lift more than 50 pounds and stand on his right 
knee at the same time.  Physical examination of the 
extremities disclosed no gross deformity.  There was no 
cyanosis.  There was two-plus edema.  Examination of the 
right knee disclosed no effusion or swelling.  There was 
tenderness along the medial joint line and tenderness of the 
patellar tendon.  McMurray's test elicited pain.  A click was 
felt during that maneuver.  It was the assessment that the 
veteran had a history of knee injury with symptoms and 
physical findings suggestive of injury to the meniscus.  

The veteran's claim for an increased rating for his right 
knee was date stamped received on April 29, 1994.  It was 
later date stamped May 3, 1994.  

The report of the July 1994 VA examination shows that the 
veteran reported cracking and swelling of his right knee and 
wore a brace on it.  The examiner found a 4 1/2 centimeter 
well-healed scar just below the right patella.  The scar was 
not tender.  It was well healed, the color of the surrounding 
skin and not attached to deeper structures.  There was no 
keloid formation, adherence or herniation.  There was no 
inflammation, swelling, depression or ulceration.  The scar 
was not tender and painful on objective demonstration.  Knee 
extension went to 0 degrees bilaterally, which the examiner 
identified as the normal extent.  Right knee flexion was to 
112 degrees, with the normal being 140 degrees.  The 
diagnosis was a well-healed scar of the right knee and 
obesity.  There was no comment as to clicking or other 
evidence of meniscal damage or dislocation.  

The report of the September 1994 VA hospitalization carries a 
primary diagnosis of arteriosclerotic heart disease with 
angina.  The report also shows that the right knee was 
evaluated by the orthopedic service.  There was a diagnosis 
of meniscal tear, right knee joint.  

The veteran was readmitted, later in September 1994, for a 
right knee arthroscopy and partial medial meniscectomy.  

The report of the July 1996 VA examination shows that the 
veteran complained of swelling of the right knee, off and on, 
with exertion like running and climbing stairs.  Objectively, 
there were arthroscopic scars on the right knee:  Two 
superficial scars half an inch in length on the lower 
anterior right knee.  The right knee was not swollen or 
tender.  There was no inflammation or effusion.  There was no 
deformity, other impairment of the knee, subluxation or 
lateral instability, nonunion with loose motion, or malunion.  
The range of motion was described as normal flexion and 
normal extension.  X-ray studies of the right knee were also 
reported to be normal.  The diagnosis was old injury of the 
right knee with mild bursitis on exertion.  

On VA examination, in June 1998, the veteran described his 
knee injury in service and subsequent symptomatology.  He 
reported that the arthroscopic surgery in September 1994 
provided relief for approximately two months.  Thereafter, he 
began to redevelop symptoms of intermittent knee pain.  The 
pain was confined to the anterior aspect of the joint margin.  
There was no associated stiffness.  There was swelling, 
instability and locking of the knee.  Flare-ups occurred 
approximately every other month and lasted a few hours.  The 
severity was moderate.  Precipitating factors included 
prolonged ambulation.  When present, the flare-ups tended to 
reduce right knee motion by 60 to 70 percent.  The veteran 
used a knee brace.  There were no episodes of right knee 
dislocation or subluxation.  The veteran reported that he 
could not pass physical examinations for employment, could 
not ambulate long distances, could not squat and could not 
climb ladders.  With regards to his daily activities, he 
could not do yard work.  Physical examination of the right 
knee showed a range of motion from minus 8 degrees to 
110 degrees.  The veteran had pain with extension of 
minus 10 degrees.  There was pain which developed at flexion 
of 105 degrees.  There was edema of the right knee with mild 
effusion.  There was no instability, weakness, redness, heat, 
abnormal movement or guarding of movement.  There was 
tenderness to palpation on the medial and lateral aspects of 
the patella.  The veteran had a slightly limping gait but was 
able to ambulate at normal speed.  The physician found no 
evidence of joint instability or joint laxity.  Lachman's 
test was negative.  McMurray's test was negative.  Diagnoses 
were right knee chondromalacia and bursitis, status post 
arthroscopic surgery.  

Analysis

The RO has listed Code 5019, which is for bursitis.  
Arthritis due to trauma, substantiated by X-ray findings, or 
bursitis will be rated as degenerative arthritis.   38 C.F.R. 
Part 4, Codes 5010, 5019 (2000).  Ratings may be assigned 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. Part 4, Codes 5003 (2000).  
Pain can be a factor which limits motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000).  However, the veteran's knee pain is one 
of the criteria compensated under Code 5258 and the knee pain 
can not be compensated twice under different rating codes.  
38 C.F.R. § 4.14 (2000).  

The report of the June 1998 VA examination reveals that pain 
and other factors affecting joint function were considered in 
accordance with 38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Application of the examination 
findings discloses no basis for a rating in excess of 
20 percent.  

The Board has considered all applicable rating criteria.  
There is no evidence of ankylosis of the knee ratable under 
38 C.F.R. Part 4, Code 5256 (2000).  While the veteran has 
reported some knee instability, for which he wears a brace, 
the findings of the trained medical examiners are 
significantly more probative and these show that there is no 
other impairment of the knee, recurrent subluxation or 
lateral instability ratable under 38 C.F.R. Part 4, Code 5257 
(2000).  

The current 20 percent rating is assigned under Code 5258 for 
dislocation of the semilunar cartilage (or meniscus) with 
frequent episodes of locking, pain and effusion into the 
joint.  This is the only evaluation assignable under this 
rating code.  38 C.F.R. Part 4, Code 5258 (2000).  A higher 
rating would require additional manifestations, ratable under 
other criteria.  It is significant to note that this rating 
code provides the 20 percent rating for episodes of symptoms, 
as described by the veteran on the June 1998 examination.  
Since this rating code specifically addresses flare-ups, the 
examiner did not have to approximate flare-ups in terms of 
additional lost range of motion, as would be the case if the 
disability was being rated on the basis of limitation of 
motion.  DeLuca, at 205.

The current 20 percent rating exceeds the 10 percent rating 
assignable where the knee remains symptomatic following 
removal of the semilunar cartilage.  38 C.F.R. Part 4, 
Code 5259 (2000).  

The report shows that the examiner considered the effects of 
pain, noting that it affected flexion at 105 degrees.  This 
does not approximate the criteria for a higher rating based 
on limitation of flexion.  38 C.F.R. Part 4, including § 4.7 
and Code 5260 (2000).  The examination showed that there was 
no limitation of extension ratable under 38 C.F.R. Part 4, 
Code 5261 (2000).  

The examinations have shown that the scar from the initial 
knee injury, as well as the surgical scars, are not poorly 
nourished with repeated ulceration, warranting additional 
compensation under 38 C.F.R. Part 4, Code 7803 (2000).  
Similarly, the examinations have shown that the scars are not 
tender and painful on objective demonstration, ratable under 
38 C.F.R. Part 4, Code 7804 (2000).  There is no evidence 
that the scars limit knee function.  38 C.F.R. Part 4, 
Code 7805 (2000).  

In June 1996, the veteran testified at an RO hearing.  He 
provided testimony, describing his current knee symptoms.  
Review of the transcript shows that the VA employee 
conducting the hearing explained fully the issues and 
suggested the submission of additional evidence.  38 C.F.R. 
§ 3.103.  The veteran gave sworn testimony to the effect that 
his knee injury scar was tender and painful all the time.  
There is no dispute that the veteran has knee pain.  However, 
the findings of the trained medical personnel are more 
probative in determining the source of the pain.  In this 
instance, the medical findings are persuasive that, while the 
veteran may have some pain from the knee joint, the scars are 
not tender and painful on objective demonstration.  

The Board also notes clinical records from VA and service 
department clinics.  While these show that the knee is 
symptomatic, they do not demonstrate any findings which would 
warrant a higher rating.  

After considering the veteran's descriptions of his knee 
disability, in sworn testimony and other statements, as well 
as hospital, outpatient clinic, and examination reports, the 
Board finds no basis under the applicable rating criteria for 
the assignment of a higher evaluation for the service-
connected knee disorder.  Further, the Board finds no basis 
under the applicable rating criteria for the assignment of an 
additional evaluation for the service-connected knee 
disorder.  

The claim for a higher evaluation for the knee disorder was 
received by the RO on April 29, 1994.  It was again date 
stamped on May 3, 1994.  An October 1994 rating decision 
continued a noncompensable evaluation.  A February 1997 
rating decision granted a 10 percent rating for the service-
connected knee disorder from May 3, 1994.  A May 1999 rating 
decision granted a 20 percent rating from May 3, 1994.  Since 
the claim was received on April 29, 1994, the Board will 
grant the 20 percent rating effective that date.


ORDER

Service connection for a lung disorder is denied.  

Service connection for narcolepsy is denied.  

A 60 percent rating for the service-connected ischemic heart 
disease with angina pectoris is granted, effective April 26, 
1994.  

A 100 percent rating for the service-connected ischemic heart 
disease with angina pectoris is granted effective July 16, 
1996. 

A compensable evaluation for hypertension is denied.  

A 20 percent rating for the service-connected right knee 
disorder is granted, effective April 29, 1994.  

A rating in excess of 20 percent for the service-connected 
right knee disorder is denied.  

The grants herein are subject to the laws and regulations 
governing the payment of monetary awards.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals




 


